SOMERVILLE, J.
— The duty of retreat which is imposed by law upon combatants, under certain circumstances, has in view the prevention or avoidance of unnecessary bloodshed. The right of self-defense can not innocently be carried to the last resort of taking human life until the defendant has availed himself of all proper means in his power to decline combat by retreat, provided there is open to him a safe mode of escape — that is, when he can safely and conveniently retreat without putting himself at a disadvantage by increasing his own peril in the combat. Where this can be done, the law assumes that the tendency of the act of retreating will be to make the necessity of taking life less urgent and imperious. The defendant is not excused from the performance of this duty, where it exists, by the fact that he will not be placed on a better vantage-ground, or in h ss peril than before. If retreat does not apparently place him in greater peril, he must resort to it as a means of avoiding the necessity of taking life. — Storey v. State, 71 Ala. 329; De Arman v. State, 71 Ala. 351; Tesney v. State, 77 Ala. 33; Henderson v. State, 77 Ala. 77; Harrison v. State, 78 Ala. 5. The rulings of the court, in giving and refusing certain charges bearing on this point, to which exceptions were taken, were in accordance with this view of the law, and were unobjectionable.
The record contains some evidence from which the jury were, authorized to infer that the defendant was not free from fault in provoking the difficulty which resulted in the killing of deceased. There was evidence also to the contrary. We may admit, for the sake of argument, that it preponderates in showing the opposite conclusion. This being true, all charges invoking the doctrine of self-defense, which were requested by the defendant, should have sub*16mitfced to the jury the question as to defendant’s being at fault, or free from fault, as tbe case may be, in having brought about the necessity of taking life, which is now pleaded in his justification. — Ford v. State, 71 Ala. 385; Prior v. State, 77 Ala. 56; Jackson v. State, 81 Ala. 33; Baker v. State, 81 Ala. 38.
Tested by this principle, the other rulings excepted to are not well taken.
The judgment is affirmed.